DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-4, 6-7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Wagoner et al. (2014/0028200).
	Claim 1, Van discloses an LED light fixture comprising an LED array monitoring system (Fig. 43) comprising: 
an LED array (LED 4321), said LED array comprising a driver (4312-4316) and a controller (Microcontroller 4318 and 4322), wherein said driver is operated by said controller; 

wherein said sensor is configured to provide information about a condition sensed to said controller (see P[0126]); 
wherein the controller is configured to compare the information sensed with a reference information to determine if there is a fault in said system (see P[0126]… the microcontroller 4318 has access to or knowledge of the following: (i) the AC input voltage, the AC input current, and the energy usage associated with the AC input power 4302, (ii) the DC output voltage, the DC output current, and the amount of DC output power 4304, (iii) an efficiency of the solid state driver 4310, as calculated based on the DC output power 4304 and the AC input power 4302, (iv) an hour meter, (v) internal temperature information, (vi) fault conditions, (vii) minimum and maximum values for the above-noted parameters, including AC and DC current parameters, temperature parameters, and fault parameters….); 
wherein said controller is configured to communicate with a computer to notify said computer of said fault in said system (see [0127]… All or a portion of these values may be communicated to the LMU CI 4330 and then to a server…The microcontroller 4318 measures internal temperatures. An alarm may be sent to the LMU CI 4330, via the LIN bus 4306, in the event of an abnormal reading. In an event of a fault, the microcontroller 4318 saves fault conditions and the hour meter value at the time of the fault. These are made available to the LMU CI 4330…, furthermore, see P[0103]… the set of values corresponding to the operational parameter ranges for LED array is hardcoded to the controller 3902….If the controller 3902 identifies that LED array 3412 
Claim 2, Van discloses the LED array monitoring system of claim 1, wherein said sensor is configured to sense temperature (Temperature Sensing Unit 4326).
Claim 3, Van discloses the LED array monitoring system of claim 1, wherein said sensor is configured to sense forward voltage of the LED array (the forward voltage is sense through the sensing units 4326 and 4328, see Figs. 28-29 and P[0082]-[0083}).
Claim 4, Van discloses the LED array monitoring system of claim 1, wherein said sensor is configured to sense LED voltage of an individual LED of the LED array (the LED voltage is sense through the sensing units 4826 and 4328, see Figs. 28-29 and P[0082]-[0083] and see P[0104]…. The controller 3902 can also monitor the operational status of individual LED elements of LED array 3412. If the controller 3902 identifies that one or more LED elements of LED array 3412 has failed, signals indicating failure of the one or more LED elements of the LED array 3412 are generated and transmitted to external controllers, routers, and/or network control centers….).
Claim 6, Van discloses the LED light fixture comprising an LED array monitoring system of claim 1, wherein said sensor is wirelessly connected to said controller (see P[0135]… the motion sensor(s) or light sensor(s) may communicate wirelessly (e.g., over a WiFi network, a cellular network, a short-range radio, or a long-range radio) with the wireless communication chip 4334 of the LMU CI 4330…).

Claim 10, Van discloses the LED light fixture comprising an LED array monitoring system of claim 1, wherein LED controller is configured to monitor LED voltage of at least one of an array of LEDs and an individual LED of said array of LEDs of said LED light fixture (the LED voltage is sense through the sensing units 4826 and 4328, see Figs. 28-29 and P[0082]-[0083] and see P[0104]…. The controller 3902 can also monitor the operational status of individual LED elements of LED array 3412…), wherein said controller is configured to dynamically adjust a tolerance range of acceptable LED voltage (see P[0103]… a set of values corresponding to different operational ranges (e.g., voltage range, current range, power range, etc.) for LED array 3412….) said controller is monitoring based on a sensed temperature.

Claim(s) 1-4, 7-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seelamonthula et al. (2015/0262491).
Claim 1, Seelamonthula discloses an LED light fixture (Figs. 1B and 3) comprising an LED array monitoring system (Figs. 1B and 3) comprising: 
an LED array (104, Fig. 1B and see P[0019]… an LED light engine that includes a plurality (e.g., an array and/or cluster) of LEDs…), said LED array comprising a driver (Led Driver 312, Fig. 3) and a controller (Processing Logic 314), wherein said driver is operated by said controller; 

wherein said sensor is configured to provide information about a condition sensed to said controller (see P[0040]-[0041]); 
wherein the controller is configured to compare the information sensed with a reference information to determine if there is a fault in said system (see P[0028]-[0029]); wherein said controller is configured to communicate with a computer (see P[0029]… controller 106 can communicate a failure of LED light source 104 (e.g., a failure of one or more LEDs of light source 104) to a controller (e.g., a main controller) of the airfield lighting system…) notify said computer of said fault in said system.
Claim 2, Seelamonthula discloses the LED light fixture comprising an LED array monitoring system of claim 1, wherein said sensor is configured to sense temperature (see P[0040]… a temperature sensor 322…).
Claim 3, Seelamonthula discloses the LED light fixture comprising an LED array monitoring system of claim 1, wherein said sensor is configured to sense forward voltage (junction temperature is relate to forward voltage) of the LED array (see P[0040]-[0041]….temperature sensor 322 can sense the junction temperature…).
Claim 4, Seelamonthula discloses the LED light fixture comprising an LED array monitoring system of claim 1, wherein said sensor is configured to sense LED voltage of an individual LED of the LED array (see P[0025]…luminosity emitted by LED light source 104 upon a failure of one or more of the plurality of LEDs. That is, controller 106 can compensate for the light lost from the failed LED(s) (e.g., by increasing the luminous power emitted by the other LEDs….; And see P[0027]… the junction 
Claim 7, Seelamonthula discloses the LED light fixture comprising an LED array monitoring system of claim 1, wherein said controller is configured for wireless connection with a remote computer configured for monitoring the LED array (see P[0030]…Controller 106 can wirelessly communicate the status of LED light source 104 to the controller of the airfield lighting system…).
Claim 8, Seelamonthula discloses the LED light fixture comprising an LED array monitoring system of claim 1 further comprising a warning light configured for illumination by said controller when said controller detects a fault (see P[0031]… touch-screen….). 
Claim 10, Seelamonthula discloses the LED light fixture comprising an LED array monitoring system of claim 1, wherein LED controller is configured to monitor LED voltage of at least one of an array of LEDs and an individual LED of said array of LEDs of said LED light fixture (see P[0025]…controller 106 can maintain a constant (e.g., ICAO and/or FAA compliant) luminosity emitted by LED light source 104 upon a failure of one or more of the plurality of LEDs. That is, controller 106 can compensate for the light lost from the failed LED(s) (e.g., by increasing the luminous power emitted by the other LEDs)….), wherein said controller is configured to dynamically adjust a tolerance range of acceptable LED voltage said controller is monitoring based on a sensed temperature (see P[0026]-[0028]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seelamonthula et al. (2015/0262491) in view of Vaish (2006/0259202).
Seelamonthula discloses the claimed invention except for an audible alert signal is produces when a fault is detected instead of visual alert signal. Vaish discloses that the audible alert signal is an equivalent structure known in the art (see P[0027]… Once any failure is detected, the alarming systems 6 and 8 provide audio and/or visual or any other type of the alarm/s to indicate the fault or failure….). Therefore, because these two warning signals were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the audible alert signal for the visual alert signal.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813.  The examiner can normally be reached on M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        9/9/21